DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for priority to provisional application no. 62/734,618 filed 21 September 2018 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a protective structure” in claim 2
“protective netting” in claim 3
“plurality of rails” in claim 4
“a wall portion” in claim 5
“the freestanding end” in claim 18
“play surface” in claims 18 and 19
The combination of claims 1 and 18 recites a climber unit comprising one or more tubular portions, one or more-net containing portions arranged to form a net, and a [second] net. The combination of these elements is not shown in the figures. Figures 8 and 9 show flexible couplers with a [second] net.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it contains implied language (“the present disclosure” in line 1).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Page 10, line 17, “flange of the tube portion 16” should read --flange 16 of the tube portion--
Page 10, line 17, “flange of the net-containing portion 21” should read --flange 21 of the net-containing portion--
Page 12, line 12, “fixed tub portions” should read --fixed tube portions--
Appropriate correction is required.

Claim Objections
Claims 2, 12, 14, and 16-18 are objected to because of the following informalities:
Claim 2, lines 3-4, “the structure” should read --the protective structure--
Claim 12, line 1, “flange” should read --flanges--
Claim 14, line 7, “tube element” should read --suspended tube element--
Claim 14, line 8, “tube element” should read --suspended tube element--
Claim 16, line 1, “couplers” should read --flexible couplers--
Claim 17, line 1, “couplers” should read --flexible couplers--
Claim 18, line 3, “freestanding end” should read --second end--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5, 7, 9-10, 12-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a central passage” in line 4. It is unclear whether this limitation is the same “central passage” recited in claim 1 or is a new limitation.
Claim 7 recites the limitation “the protective structure” in line 1. There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis is found in claim 2, but claim 7 depends on claims 1 and 6.
Claim 9 recites the limitation “the end of the net” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the end of the net” in line 5. There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation “the tube flange” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the end of the protective structure” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the flange” in lines 8-9. It is unclear whether this limitation refers to “the flange” recited in claim 6 or “the tube flange” recited in claim 10, line 5.
Claim 12 recites the limitation “flange” in line 1. It is unclear whether this limitation is the same as the “flange” recited in claim 11 or is a new limitation. 
Claim 13 recites the limitations “a first end and a second end.” It is unclear whether this limitation refers to the “first end” and “second end” recited in claim 11 or is a new limitation.
Claim 16 recites the limitation “a plurality of cords” in line 2. It is unclear whether this limitation refers to the “plurality of cords” recited in claim 14 or is a new limitation.
Claim 18 recites the limitation “a net” in line 3. It is unclear whether this limitation refers to the “net” recited in claim 1 or is a new limitation.
Claim 18 recites the limitation “the play surface” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Throwbacks (NPL).
Regarding claim 1, Throwbacks teaches a climber unit for a playground comprising:
one or more tubular portions having a wall that defines a central passage through which a child may climb;
one or more net-containing portions having a plurality of cords arranged to form a net over which a child may climb;
wherein the one or more tube portions and the one or more net-containing portions are joined together so to provide a continuous pathway for a child to traverse (see annotated Figure below).

    PNG
    media_image1.png
    741
    986
    media_image1.png
    Greyscale


Regarding claim 2, Throwbacks teaches the climber unit of claim 1, wherein at least one of the one or more net- containing portions further comprises
a protective structure providing at least a partial enclosure, the net and the structure together defining a central passage through which a child may climb (annotated Figure below shows the net-containing portion comprising a protective structure).

    PNG
    media_image2.png
    420
    869
    media_image2.png
    Greyscale


Regarding claim 3, Throwbacks teaches the climber of claim 2, wherein the protective structure comprises protective netting (see annotated Figure above with regards to claim 2).

Regarding claim 5, Throwbacks teaches the climber of claim 2, wherein the protective structure comprises a wall portion (see annotated Figure above with regards to claim 2).

Regarding claim 6, Throwbacks teaches the climber of claim 1, wherein the net comprises first and second ends, each of which is secured to a flange of an adjacent element (flange is defined by Merriam Webster as “a rib or rim for strength, for guiding, or for attachment to another object” [see https://www.merriam-webster.com/dictionary/flange], the Figure above shows the net having two ends, each secured to a rim of an adjacent element).

Regarding claim 7, Throwbacks teaches the climber of claim 6, wherein the protective structure also comprises first and second ends, each of which is also secured to the flange of the adjacent element (the Figure above shows the protective structure having two ends, each end indirectly secured to the flange of the adjacent elements via the net of the net-containing portion).

Regarding claim 11, Throwbacks teaches the climber of claim 1, wherein the net-containing portion further comprises a flange on at least one of a first end and a second end, the flange being connected to a flange of an adjacent element (flange is defined by Merriam Webster as “a rib or rim for strength, for guiding, or for attachment to another object” [see https://www.merriam-webster.com/dictionary/flange], the Figure above shows the net-containing portion having rims for attachment to another object on both ends and connected to a flange of an adjacent element).

Regarding claim 12, Throwbacks teaches the climber of claim 11, wherein the net-containing portion comprises flange on both the first end and the second end, wherein
the flange at the first end is connected to a flange of a first adjacent element and the flange at the second end is connected to a flange of a second adjacent element (flange is defined by Merriam Webster as “a rib or rim for strength, for guiding, or for attachment to another object” [see https://www.merriam-webster.com/dictionary/flange], the annotated Figure below shows the net-containing portion having rims for attachment to another object on both ends and connected to a flange of a first adjacent element and a second adjacent element).

    PNG
    media_image3.png
    420
    869
    media_image3.png
    Greyscale


Regarding claim 13, Throwbacks teaches the climber of claim 11, in which at least one of a first end and a second end comprises an entry point to the climber (the first end and the second end comprises an entry point into the net-containing portion).

Regarding claim 19, Throwbacks teaches the climber unit of claim 1, wherein the climber unit is mounted to an elevated playground structure such that there are no footers connecting the climber unit to a play surface (the Figure above shows the climber unit suspended from the playground structure without footers, the vertical posts in the Figure are behind the climber unit).

Regarding claim 20, Throwbacks teaches an elevated playground structure comprising the climber unit of claim 1 (Figure above shows the climber unit attached to a playground structure).

Regarding claim 14, Throwbacks teaches a climber unit for a playground comprising:
one or more fixed tube portions, each having a wall that defines a central opening through which a child may climb;
one or more suspended tube portions, each suspended tube portion comprising
a suspended tube element having a wall that defines a central opening through which a child may climb, a first end, and a second end;
a first flexible coupler attached to the first end of the tube element; and
a second flexible coupler attached to the second end of the tube element;
wherein the first and second flexible couplers each comprises a plurality of cords; and
wherein the one or more fixed tube portions and the one or more suspended tube portions are joined together so that the central openings provide a pathway for a child to traverse (see annotated Figure below).

    PNG
    media_image4.png
    420
    869
    media_image4.png
    Greyscale


claim 15, Throwbacks teaches the climber unit of claim 14, wherein at least one of the first and second flexible couplers is also attached to a second suspended tube element (Figure above shows the second flexible coupler attached to a second suspended tube element).

Regarding claim 16, Throwbacks teaches the climber unit of claim 14, wherein at least one of the first and second couplers comprises a plurality of cords attached at each end to a retaining ring (annotated Figure below shows retaining rings at each end of the flexible coupler and a plurality of horizontal cords attached at each end).

    PNG
    media_image5.png
    420
    617
    media_image5.png
    Greyscale


claim 17, Throwbacks teaches the climber unit of claim 16, wherein at least one of the first and second couplers further comprises one or more linking cords (Figure above shows linking cords crossing the plurality of cords in the flexible coupler).

Claims ------1-2, 4, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pucuda Leading Edge (NPL, hereinafter Pucuda).
Regarding claim 1, Pucuda teaches a climber unit for a playground comprising:
one or more tubular portions having a wall that defines a central passage through which a child may climb;
one or more net-containing portions having a plurality of cords arranged to form a net over which a child may climb;
wherein the one or more tube portions and the one or more net-containing portions are joined together so to provide a continuous pathway for a child to traverse (see annotated Figure below).

    PNG
    media_image6.png
    671
    1000
    media_image6.png
    Greyscale


Regarding claim 2, Pucuda teaches the climber unit of claim 1, wherein at least one of the one or more net- containing portions further comprises
a protective structure providing at least a partial enclosure, the net and the structure together defining a central passage through which a child may climb (annotated Figure below shows the net-containing portion comprising a protective structure in the form of rails).

    PNG
    media_image7.png
    671
    1000
    media_image7.png
    Greyscale


Regarding claim 4, Pucuda teaches the climber of claim 2, wherein the protective structure comprises a plurality of rails (see annotated Figure above).

Regarding claim 18, Pucuda teaches the climber of claim 1, in which a first end of the climber unit is attached to an elevated playground structure and a second end of the climber unit is freestanding, and 21wherein a net extends between the freestanding end of the climber unit and the play surface (see annotated Figure below, the second end of the climber unit is freestanding in as much as Applicant has shown and defined a freestanding end without direct connection to the playground structure, Figures 8 and 9 of the instant application appear to show a second end without direct connection to the playground structure supported by footers).

    PNG
    media_image8.png
    671
    1000
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Throwbacks (NPL) as applied to claim 1 above, and further in view of Pucuda Leading Edge (NPL, hereinafter Pucuda).
Regarding claim 4, Throwbacks teaches the climber of claim 2.
Throwbacks does not teach wherein the protective structure comprises a plurality of rails.
However, in a similar field of endeavor, Pucuda teaches a climber unit comprising tubular portions and net-containing portions wherein the protective structure comprises a plurality of rails (see annotated Figure below).

    PNG
    media_image7.png
    671
    1000
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climber unit of Throwbacks by including the rails of Pucuda with the predicted result of reinforcing the protective structure to make the climber unit safe for children to climb and play in (see MPEP 2141(III)).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Throwbacks (NPL) as applied to claim 6 above, and further in view of Rieber (US 8,382,602).
Regarding claim 8, Throwbacks teaches the climber of claim 6.
Throwbacks does not teach further comprising one or more retaining rings, the one or more retaining rings being secured to the flange to increase the strength of the flange.
However, in a similar field of endeavor, Rieber teaches a tubular structure comprising separate sections that are connected together further comprising one or more retaining rings/clamp rings (48), the one or more retaining rings being secured to the flange to increase the strength of the flange (Figs. 2 & 3).

    PNG
    media_image9.png
    456
    669
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the climber unit of Throwbacks by including the retaining rings of Rieber. One of ordinary skill in the art would have been motivated to make this modification in order to “[secure] the adjacent flanges in each selected pair of sections to each other respectively,” as suggested by Rieber (Col. 1, lines 47-50).

Regarding claim 9, the combination of Throwbacks and Rieber discussed with regards to claim 8 teaches the climber of claim 8, wherein at least one of the retaining rings comprises a plurality of apertures through which threaded connectors/fasteners (98) are passed to secure the end of the net to the flange (Rieber: Fig. 15B shows a nut and bolt fastener threaded through an aperture in a clamp ring 48).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Throwbacks (NPL) as applied to claim 7 above, and further in view of Rieber (US 8,382,602).
Regarding claim 10, Throwbacks teaches the climber of claim 7.
Throwbacks does not explicitly teach further comprising one or more retaining rings, the one or more retaining rings being secured to the flange to increase the strength of the flange, wherein at least one of the retaining rings comprises a plurality of apertures through which threaded fasteners are passed to secure the end of the net to the tube flange; and at least one of the retaining rings comprises a plurality of apertures through which threaded fasteners are passed to secure the end of the protective structure to the flange.
However, in a similar field of endeavor, Rieber teaches a tubular structure comprising separate sections that are connected together further comprising one or more retaining rings/clamp rings (48), the one or more retaining rings being secured to the flange to increase the strength of the flange (Figs. 2 & 3), wherein
at least one of the retaining rings comprises a plurality of apertures through which threaded fasteners/fasteners (98) are passed to secure the end of [a section] to the tube flange (Fig. 15B); and
at least one of the retaining rings comprises a plurality of apertures through which threaded fasteners/fasteners (98) are passed to secure the end of [a section] to the flange (Fig. 15B).

Rieber does not teach a net and protective structure. However, Throwbacks teaches a net secured to the tube flange and a protective structure secured to the flange. Therefore, the combination of Throwbacks and Rieber teaches at least one of the retaining rings comprises a plurality of apertures through which threaded fasteners are passed to secure the end of the net to the tube flange; and at least one of the retaining rings comprises a plurality of apertures through which threaded fasteners are passed to secure the end of the protective structure to the flange.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petersheim (US 5,205,748) teaches a play apparatus having tubular portions and net containing portions
Dunn, Jr. et al. (US 5,695,407) teaches a recreational equipment device having a central tubular portion and two net containing portions


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784